  Case 3:20-bk-30913-SHB         Doc 74 Filed 09/15/20 Entered 09/15/20 11:35:51              Desc
                                 Main Document     Page 1 of 2




SO ORDERED.
SIGNED this 15th day of September, 2020


THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




   _____________________________________________________________



                 IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                          EASTERN DISTRICT OF TENNESSEE

   In re
                                                              Case No. 3:20-bk-30913-SHB
   TRAVIS BRYAN HOLLIFIELD                                    Chapter 13
   TRACY SLOAN HOLLIFIELD
   aka TRACY RENEE’ HOLLIFIELD

                                 Debtors

                                             ORDER

           An Order granting Debtors’ Moton to Extend Time Period to Provide Documents to

   Trustee was entered on September 14, 2020 [Doc. 73]; however, it was entered erroneously

   because it was entered after the filing of the Chapter 13 Trustee Response to Debtors’ Motion to

   Extend Time to Comply with Court’s Order of September 3 Requiring Production of Documents

   [Doc. 72]. Thus, the Court, on its own motion, directs the following:

           1. The Order entered on September 14, 2020, as docket entry number 73 is VACATED

   and of no force and effect.

           2. A hearing on the Motion to Extend Time Period to Provide Documents to Trustee filed

   by Debtors on September 11, 2020 [Doc. 71], and the Chapter 13 Trustee Response to Debtors’
Case 3:20-bk-30913-SHB        Doc 74 Filed 09/15/20 Entered 09/15/20 11:35:51               Desc
                              Main Document     Page 2 of 2



Motion to Extend Time to Comply with Court’s Order of September 3 Requiring Production of

Documents filed on September 14, 2020 [Doc. 72], will held on September 16, 2020, at 9:00 a.m.,

in Bankruptcy Courtroom 1-C, First Floor, Howard H. Baker, Jr. United States Courthouse,

Knoxville, Tennessee (or appear telephonically if required by notice posted on the website for the

Bankruptcy Court for the Eastern District of Tennessee, at http://www.tneb.uscourts.gov/covid-

19-notices).

                                               ###
